DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.
 
Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bleier et al., (US PUB 2014/0123020 hereinafter Bleier) in view of Amer et al., (US PUB 2019/0304156 hereinafter Amer), and further in view of Neagovici et al., (US PUB 2021/0103798 hereinafter Neagovici).

As to claim 1, Bleier teaches a system for system for dynamic generation of a transmission interface bridge for computing platforms, the system comprising: 
at least one non-transitory storage device (“non-transitory computer-storage medium” para. 0088); and 
at least one processing device (“data processing apparatus” para. 0089) coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
electronically retrieve information associated with a first user interface  associated with a first computing device (“…the server-side UI framework 109 provides pre-defined API software method/function libraries to provide various functionalities consistent with the description above …” para. 0033); 
initiate a Graph [Convolution Network (GCN) algorithm] on the first user interface (“…An EP provides a secure unified access point, often in the form of a graphical user interface ( GUI), such as a web browser, using various user interface (UI) technologies and/or capabilities (collectively, UI platform technologies)….” para. 0020);
generate a graphical representation of the first user interface (“…The EP is designed to aggregate and personalize information through application-specific portals. The EP is a de-centralized content contribution and content management system, which keeps the information always updated. With the GUI, EP users can begin work once they have been authenticated in the EP.” para. 0020);
transform the graphical representation of the first user interface into one or more code blocks (“…UI platform code formatted according to a particular UI platform technology type…” para. 0002, 0037) and (“…For example, if it is requested/determined that the UI platform for the client 140 should be considered HTML executing an ADOBE FLASH plugin, an appropriate instance of the UI platform client code 116 would be loaded by the UI platform handler 202 to execute in an HTML-compliant browser using an ADOBE FLASH plugin…” para. 0043) associated with Hypertext Mark-up Language (HTML) (“…Modern web-enabled client computing devices often support multiple UI platform technologies. For example, the client may use an HTML-compliant web browser…” para. 0021) and/or Cascading Style Sheets (CSS); 
load the one or more code blocks on a cross-platform Graphical User Interface (GUI) platform logic (“…loading UI platform client code corresponding to the responsive UI platform technology type, generating portal application data associated with the loaded UI platform client code, and transmitting the loaded UI platform code” para. 0009, 0021, and 0048); 
initiate an embedding of the cross-platform GUI platform with an emulator high level language application programming interface (EHLLAPI) (“…application programming interface (API) framework…” para. 0021, 0026, and 0033) and (“…The generated UI platform client code 116 for a particular UI platform technology type is then loaded by the portal application 108 UI platform handler 202 in accordance with a determined particular UI platform technology type…” para. 0043) [to emulate the first user interface by superimposing the second user interface over the first user interface]; 
transmit control configured to cause a second computing device to display (“…render the stored UI platform client code 149 in, for example, GUI 142. For example, the client application 146 may receive/access UI platform client code 116/149 for a table of retail customers from the portal application 108 and then render the UI platform client code …” para. 0043, 0045), using the cross-platform GUI platform logic, the second user interface (“…logic to switch an existing client 140 UI platform to a different UI platform…” para. 0033).  
While Bleier teaches graphical user interface (“…graphical user interface (GUI)…” para. 0035, 0037, and 0073 - 0074);  Bleier does not but Amer teaches graph using Graph Convolution Network (GCN) algorithm on the first user interface and generate a graphical representation of the first user interface based on at least initiating the GCN algorithm on the first user interface (“Machine learning module 109 may represent a system that uses machine learning techniques (e.g., neural networks, deep learning, generative adversarial networks (GANs), convolutional neural networks (CNNs)…” para. 0035) and (“graph convolution network” claim 4); and signals (“…communication unit 315 of computing system 310 detects a signal and outputs an indication of the signal to graph module 322…” para. 0134).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bleier by adopt the teachings of Amer because Amer would apply the graph convolutional neural networks method on graph module to construct the hierarchical graph data structure and to receive signal input with text and non-text data types to display on GUI (para. 0134 – 0136).

Bleier and Amer do not but Neagovici teaches wherein loading further comprises mapping the first user interface into a second user interface and to emulate the first user interface by superimposing the second user interface over the first user interface (“…Random cropping helps to achieve the translation effect due to the anchor stride and network convolutions strides. This assists in solving the intrinsic problem of strides in the architecture. Random cropping may be performed by overlaying a substantial number of rectangles (e.g., dozens of rectangles), which are usually laid out as a grid and then matched with actual labels…” para. 0064 – 0064, 0072). 


As to claim 2, Bleier modified by Amer and Neagovici teaches the system of claim 1, Bleier teaches wherein the at least one processing device is further configured to: 
electronically receive one or more user inputs from a user via the second user interface displayed on the second computing device (“…systems for providing multiple user interface platform technology support for portal applications. One computer-implemented method includes receiving, using a user-interface (UI) framework of a computing system including one or more computers…” would comprise second ui on second computer, para. 0002), wherein the one or more user inputs comprises at least keystroke input (“…Input 104 may represent commands or story descriptions (or portions thereof) typed on a keyboard associated with a computer-based user interface…” para. 0038); 
convert, using the EHLLAPI (“…application programming interface (API)…” para. 0026 and 0033), the one or more user inputs into one or more actions to be executed on the first computing device [based on at least mapping the first user interface into the second user interface]; and 
initiate an execution of the one or more actions on the first computing device (“…render the stored UI platform client code 149 in, for example, GUI 142. For .  
Bleier and Amer do not but Neagovici teaches 
based on at least mapping the first user interface into the second user interface (“…Random cropping helps to achieve the translation effect due to the anchor stride and network convolutions strides. This assists in solving the intrinsic problem of strides in the architecture. Random cropping may be performed by overlaying a substantial number of rectangles (e.g., dozens of rectangles), which are usually laid out as a grid and then matched with actual labels…” para. 0064 – 0064, 0072).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bleier and Amer by adopt the teachings of Neagovici because Neagovici would apply the convolutional neural networks on graphical elements to map, detect and process small graphical objects (abstract).

As to claim 3, Bleier modified by Amer and Neagovici  teaches the system of claim 1, Bleier and Amer do not but Neagovici teaches wherein the at least one processing device is further configured to: 
electronically retrieve a Basic Mapping Support (BMS) map associated with the first user interface (“Random cropping helps to achieve the translation effect due to the anchor stride and network convolutions strides. This assists in solving the intrinsic problem of strides in the architecture. Random cropping may be performed by ; 
initiate an Optical Character Recognition (OCR) engine on the first user interface (“…Get text may identify the location of specific text and scan it using OCR…” para. 0045) and the BMS maps associated with the first user interface; and
generate, using the OCR engine, an object map and a field position map for the first user interface based on at least the first user interface and the BMS maps associated with the first user interface (“…Random cropping helps to achieve the translation effect due to the anchor stride and network convolutions strides …” para. 0064).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bleier and Amer by adopt the teachings of Neagovici because Neagovici apply the convolutional neural networks on graphical elements to map, detect and process small graphical objects (abstract).

As to claim 4, Bleier modified by Amer and Neagovici teaches the system of claim 3, Bleier teaches wherein the at least one processing device is further configured to: 
Initiate the Graph on the first user interface and generate a graphical representation of the first user interface (“…An EP provides a secure unified access point, often in the form of a graphical user interface ( GUI), such as a web browser, using various user interface (UI) technologies and/or capabilities (collectively, UI platform technologies)….” para. 0020);
wherein initiating further comprises initiating the GCN algorithm (“Machine learning module 109 may represent a system that uses machine learning techniques (e.g., neural networks, deep learning, generative adversarial networks (GANs), convolutional neural networks (CNNs)…” para. 0035) and (“graph convolution network” claim 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bleier by adopt the teachings of Amer because Amer would apply the graph convolutional neural networks method on graph module to construct the hierarchical graph data structure and to receive signal input with text and non-text data types to display on GUI (para. 0134 – 0136).

Bleier and Amer do not but Neagovici teaches on the object map and the field position map associated with the first user interface (“Random cropping helps to achieve the translation effect due to the anchor stride and network convolutions strides. This assists in solving the intrinsic problem of strides in the architecture. Random cropping may be performed by overlaying a substantial number of rectangles (e.g., dozens of rectangles), which are usually laid out as a grid and then matched with actual labels …” para. 0064).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bleier and Amer by adopt the teachings of Neagovici because 

As to claim 5, Bleier modified by Amer and Neagovici teaches the system of claim 4, Bleier teaches wherein the at least one processing device is further configured to: 
generate the graphical representation of the first user interface  (“…An EP provides a secure unified access point, often in the form of a graphical user interface ( GUI), such as a web browser, using various user interface (UI) technologies and/or capabilities (collectively, UI platform technologies)….” para. 0020);
Bleier and Neagovici do not but Amer teaches based on at least initiating the GCN algorithm on the first user interface (“Machine learning module 109 may represent a system that uses machine learning techniques (e.g., neural networks, deep learning, generative adversarial networks (GANs), convolutional neural networks (CNNs)…” para. 0035) and (“graph convolution network” claim 4); and wherein generating further comprises embedding hierarchical information (“…The set of frames may be stored in a frame graph where each frame is a node and relevant links to or interactions with other frames are edges” para. 0090) and (“…In some examples, nodes and/or edges within the composition graph depicted by composition graph…” para. 0145).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bleier and Neagovici by adopt the teachings of Amer because Amer would apply the graph convolutional neural networks method on graph module to 
Bleier and Amer do not but Neagovici teaches associated with the object map and the field position map in the graphical representation (“Random cropping helps to achieve the translation effect due to the anchor stride and network convolutions strides. This assists in solving the intrinsic problem of strides in the architecture. Random cropping may be performed by overlaying a substantial number of rectangles (e.g., dozens of rectangles), which are usually laid out as a grid and then matched with actual labels …” para. 0064).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bleier and Amer by adopt the teachings of Neagovici because Neagovici would apply the convolutional neural networks on graphical elements to map, detect and process small graphical objects (abstract).

As to claim 6, Bleier modified by Amer and Neagovici teaches the system of claim 5, wherein the at least one processing device is further configured to transform the graphical representation of the first user interface into one or more code blocks associated with HTML and/or CSS, wherein transforming further comprises: 
Bleier teaches
capturing one or more unique features associated with the first user interface from the graphical representation of the first user interface (“…The EPS 102 may contain at least a portal application 108 and a server-side UI framework 109, ; and 
transforming the one or more unique features associated with the first user interface into one or more code blocks (“…UI platform code formatted according to a particular UI platform technology type…” para. 0002 and 0037) associated with Hypertext Mark-up Language (HTML) (“…Modern web-enabled client computing devices often support multiple UI platform technologies. For example, the client may use an HTML-compliant web browser…” para. 0021).

As to claim 7, Bleier modified by Amer and Neagovici teaches the system of claim 6, Bleier teaches wherein the at least one processing device is further configured to: 
[continuously monitor the first user interface to detect any changes to the object map and/or the field position map;
detect one or more changes to the object map and/or the field position map associated with the first user interface;]
initiate the first user interface (“…For example, if it is requested/determined that the UI platform for the client 140 should be considered HTML executing an ADOBE FLASH plugin, an appropriate instance of the UI platform client code 116 would be loaded by the UI platform handler 202 to execute in an HTML-compliant browser using  [to the object map and/or the field position map associated with the first user interface]; 
generate an updated graphical representation of the first user interface (“… switching a user interface platform with an incremental data request resulting in a new request that loads the new user interface platform…” para. 0069) [based on at least initiating the GCN algorithm on the first user interface with the one or more changes to the object map and/or the field position map, wherein generating further comprises embedding hierarchical information associated with the one or more changes to the object map and/or the field position map to the graphical representation]; and 
 update the one or more code blocks based on at least the updated graphical representation of the first user interface (“At 512, the portal application loads, if applicable, UI platform client code for the portal application corresponding to the previously determined UI platform technology …” para. 0082).
Bleier and Neagovici do not but Amer teaches 
based on at least initiating the GCN algorithm (“Machine learning module 109 may represent a system that uses machine learning techniques (e.g., neural networks, deep learning, generative adversarial networks (GANs), convolutional neural networks (CNNs)…” para. 0035) and (“graph convolution network” claim 4) and wherein generating further comprises embedding hierarchical information (“…The set of frames may be stored in a frame graph where each frame is a node and relevant links to or interactions with other frames are edges” para. 0090) and (“…In some examples, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bleier and Neagovici by adopt the teachings of Amer because Amer would apply the graph convolutional neural networks method on graph module to receive signal input with text and non-text data type and display data on GUI (para. 0134 – 0136).
Bleier and Amer do not but Neagovici teaches 
continuously monitor the first user interface to detect any changes to the object map and/or the field position map (“…Graphical elements in a user interface (UI) may be detected in robotic process automation (RPA) using convolutional neural networks (CNNs)…” para. 0033) and detect one or more changes to the object map and/or the field position map associated with the first user interface (“…Random cropping helps to achieve the translation effect due to the anchor stride and network convolutions strides. This assists in solving the intrinsic problem of strides in the architecture. Random cropping may be performed by overlaying a substantial number of rectangles (e.g., dozens of rectangles), which are usually laid out as a grid and then matched with actual labels…” para. 0064 – 0064, 0072).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bleier and Amer and by adopt the teachings of Neagovici because 

As to claim 8, Bleier modified by Amer and Neagovici teaches the system of claim 7, Bleier teaches wherein the at least one processing device is further configured to: 
initiate the second user interface associated with the second computing device (“…EPs may present information from diverse sources on mobile or other client devices …” para. 0020 – 0021 and figures 1 - 2);
convert, using the EHLLAPI (“…application programming interface (API)…” para. 0026), the one or more user inputs on the second user interface into the one or more actions to be executed on the first computing device (“…executes instructions and manipulates data to perform the operations for the client 140, including the functionality required to send/receive requests/responses to/from the EPS 102…” figure 2 and para. 0038) and (“…In some implementations, the UI platform handler 202 can load particular UI platform client code 116 and/or portal application data 117 associated with the determined UI platform technology type….” Para. 0048) [based on at least mapping the first user interface into the second user interface]; and 
initiate an execution of the one or more actions on the first computing device (“…render the stored UI platform client code 149 in, for example, GUI 142. For example, the client application 146 may receive/access UI platform client code 116/149 for a table of retail customers from the portal application 108 and then render the UI platform client code …” para. 0043, 0045).  
Bleier and Amer do not but Neagovici teaches
initiate a Robotic Process Automation (RPA) engine (“…robotic process automation (RPA) using convolutional neural networks (CNNs)…” title, abstract, and para. 0008); 
deploy, using the RPA engine, an application execution bot to replicate the one or more user inputs to be executed on the second user interface and executed by the application execution bot (“…executing robots…” para. 0027 - 0028).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Bleier and Amer by adopt the teachings of Neagovici because Neagovici would provide robot process automation to execute graphical elements in user interface using convolutional networks to process all details of graphical data which is same field of the invention (title, abstract).  

As to claim 9, this is a product claim of claim 1.  See rejection for claim 1 above.  Further, Bleier teaches a computer program product for system for dynamic generation of a transmission interface bridge for computing platforms, the computer program product comprising a non-transitory computer-readable medium (“non-transitory computer-storage medium” para. 0088).

As to claims 10 - 12, see rejection for claims 2 – 4 above.  

As to claims 13 - 16, see rejection for claims 5 - 8 above.


As to claim 17, this is a method claim of claim 1.  See rejection for claim 1 above.   

As to claims 18 - 20, see rejection for claims 2 – 4 above.  


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Votaw et al., (US PUB 2019/0130094), discloses an authentication protocol elevation triggering system.
Anglin et al., (US PUB 2014/0035945 hereinafter Anglin), discloses a method for determining and rendering a platform-specific graphical user interface of a software application based at least in part on the platform-independent presentation file (title, abstract, and figures 1 – 7).
Diwan et al., (US PUB 2019/0180746 hereinafter Diwan), discloses artificial intelligence and robotic process automation for data management platform using an API call or a robotic process automation (RPA) that uses a user interface associated with the data management platform (title, abstract, and figures 1 – 7).
Xu, (“Graph convolutional networks: a comprehensive review”, 2019, pages 1 – 42), discloses method for graphs models in different application types (title, abstract). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194